Citation Nr: 1040264	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-37 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling. 

2.  Entitlement to a compensable initial rating for diabetic 
retinopathy and cataracts. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 March 1972. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reveals pertinent evidence to the two issues on appeal 
in the form of a July 2009 VA outpatient clinic report assessing 
the Veteran's diabetes and a March 2009 VA ophthalmology clinic 
report have been associated with the file that has not been 
addressed in a supplemental statement of the case as required by 
38 C.F.R. § 19.31.  As such, the RO will be directed to 
readjudicate the issues on appeal in a supplemental statement of 
the case with consideration of this evidence.  In addition, in 
her September 2010 presentation to the Board, the Veteran's 
representative indicated that the Veteran's diabetes mellitus and 
diabetic retinopathy and cataracts have worsened in severity and 
requested VA examinations to assess the current level of 
disability associated with these conditions.  Given these 
assertions and in light of the additional action the RO must 
undertake upon remand as outlined above, the Board concludes that 
the requested VA examinations are necessary in this case in order 
to comply with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, one which 
takes into account the records of the prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).   Accordingly, the case is REMANDED for the 
following action:

1.  The Veteran must be afforded VA 
examinations to determine the current 
extent of the impairment resulting from his 
service-connected diabetes and diabetic 
retinopathy and cataracts.  The claims 
files should be made available to and 
reviewed by the examiner in conjunction 
with the examinations.  All pertinent 
symptomatology and findings should be 
reported in detail, and any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment should 
be conducted.  

With respect to the diabetes examination, 
the examiner should state whether the 
Veteran's diabetes necessitates a 
restricted diet and regulation of 
activities or includes episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to 
diabetic care providers.  The examination 
to assess the severity of the Veteran's 
diabetic retinopathy and cataracts should 
include testing to determine the degree of 
visual impairment resulting from this 
condition.  

Additionally, the examiners should provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service connected disability at issue 
limits his ability to work, or affect his 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions should 
be provided.  

2.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case that 
includes a reference to the July 2009 VA 
outpatient clinic report assessing the 
Veteran's diabetes and the March 2009 VA 
ophthalmology clinic report.  An 
appropriate period of time must be allowed 
for response.  Thereafter, the case should 
be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


